 

EXHIBIT 10.17

 

LOGO [g23929g90x98.jpg]

 

DEFERRED COMPENSATION PLAN

FOR

NONEMPLOYEE DIRECTOR COMPENSATION

 

(As Amended and Restated Effective April 15, 2002)

 

1.   Purpose.    The purpose of the Deferred Compensation Plan for Nonemployee
Directors of Coca-Cola Enterprises Inc. (the “Plan”) is to provide certain
Directors of Coca-Cola Enterprises Inc. (the “Corporation”) a vehicle for the
deferral of certain of their compensation as a Director.

 

2.   Effective Date.    The Plan, as amended and restated, shall become
effective as of April 15, 2002.

 

3.   Eligibility.    All Directors of the Corporation who are not employees of
the Corporation or of any subsidiary of the Corporation and the Chairman of the
Board of Directors and shall participate in the Plan.

 

4.   Automatic Deferral of Compensation.

 

(a) Automatic Deferrals.    Fifteen Thousand Dollars ($15,000) of each annual
retainer and one-third of all meeting fees payable to a participant shall be
deferred under the Plan. Deferrals under this paragraph 4 shall be known as
“Automatic Deferrals.”

 

(b) Qualifying Director.    There shall be no Automatic Deferrals during any
calendar year with respect to any Director having direct or indirect beneficial
ownership of the Corporation’s shares representing one percent (1%) or more of
the Corporation’s issued and outstanding shares of common stock (a “Qualifying
Director”) as of the first trading day of that year. The percentage will be
determined by information set forth in the Corporation’s most recent quarterly
report, and any current report subsequent thereto, filed with the Securities and
Exchange Commission most immediately prior to December 31 of the preceding
calendar year.



--------------------------------------------------------------------------------

 

5.   Voluntary Deferral of Compensation.

 

(a)    Amount of Voluntary Deferral.    A participant may defer receipt of all
or a specified portion of the annual retainer and meeting fees receivable for
service as a Director of the Corporation after deduction of Automatic Deferrals,
if any, (“Net Compensation”), but not any other compensation or expense
reimbursement. Deferrals under this paragraph 5 shall be known as “Voluntary
Deferrals.”

 

(b)    Manner of Electing Voluntary Deferral.    A participant shall elect to
make a Voluntary Deferral by giving written notice to the Corporation on the
applicable election form, attached hereto as Exhibit A or Exhibit B (the
“Election Form”), specifying the following:

 

  (i)   the amount of the Voluntary Deferral, expressed as a percentage of Net
Compensation; and

 

  (ii)   whether and, if so, what percentage of Voluntary Deferrals shall be
credited to the Stock Account; and

 

  (iii)   to the extent that Voluntary Deferrals are credited to the Stock
Account, whether Hypothetical Dividends shall be credited to the Stock Account
or to the Basic Account.

 

(c)    Time of Election.    Elections with respect to Voluntary Deferrals may be
made at the following times:

 

  (i)   A nominee for election for Director (who is not at the time of
nomination a sitting Director) may elect a Voluntary Deferral any time before
election to the Board and before being entitled to receive any compensation for
service on the Board or a committee. A Voluntary Deferral shall be effective
upon such person’s election to the Board.

 

  (ii)   A sitting Director who has never elected to make a Voluntary Deferral
may elect to make a Voluntary Deferral at any time during the year. Such
Voluntary Deferral election shall not, however, be effective until January 1 of
the following year.

 

  (iii)   A sitting Director who has discontinued a Voluntary Deferral under
subparagraph 5(b), may again elect to make a Voluntary Deferral at any time
during the year, but the election will not be effective until January 1 of the
following year.

 

 

2



--------------------------------------------------------------------------------

 

(d)    Change in, or Discontinuance of, Voluntary Deferral Election.    A
participant may elect to change a prior election with respect to his or her
Voluntary Deferral by completing a new Election Form, but such election shall
not, however, be effective until January 1 of the following year. A participant
may elect to discontinue a Voluntary Deferral at any time, but such election
shall not be effective until the first day of the next calendar quarter.

 

(e)    Term of Election.    Unless discontinued pursuant to subparagraph (d)
above, a Voluntary Deferral shall continue in effect until the end of the
participant’s service as a Director.

 

6.   Deferred Compensation in Lieu of Retirement Benefits. A participant shall
receive deferred compensation in lieu of retirement benefits (“Retirement
Benefit Deferrals”) in the manner described below:

 

(a)    Annual Increase in Deferred Compensation Accounts.    The deferred
compensation of each participant shall be increased each calendar year by
$16,000, as described below:

 

  (i)   With respect to a participant other than a Qualifying Director, such
increase shall be made to the participant’s Stock Account in accordance with
subparagraph 7(b)(ii).

 

  (ii)   With respect to a Qualifying Director, such increase shall be to his or
her Basic Account, unless he or she elects, on the applicable Election Form, to
have such increase be made to his or her Stock Account.

 

  (iii)   Notwithstanding the foregoing, no Retirement Benefit Deferrals shall
be credited to the Account of the Chairman of the Board in the event such
Chairman is an employee of the Company as of the first trading day of a calendar
year.

 

(b)    One-Time Deferral of Accrued Retirement Plan Benefit.    For any
participant who, at December 31, 1997, had an accrued benefit under the
Retirement Plan for the Board of Directors of Coca-Cola Enterprises Inc. (the
“Directors Retirement Plan”) and who made the required election prior to
February 28, 1998, his or her Stock Account has been credited with deferred
compensation equal to the present value of that benefit (determined in
accordance with subparagraph 7(b)(ii)).

 

(c)    One-Time Increase in the Deferred Compensation of Certain
Participants.    For any participant who did not have an accrued benefit under
the Directors Retirement Plan at the time of such plan’s termination, solely
because he or she had not satisfied the eligibility requirement of completing
five years of service, his or her Stock Account has been credited with deferred
compensation equal to

 

3



--------------------------------------------------------------------------------

 

the present value of retirement benefits to which he or she would have been
entitled under the Directors Retirement Plan as of December 31, 1997, if he or
she had become eligible to participate in that Plan prior to that date. Such
increase has been determined in accordance with subparagraph 7(b)(ii).
Notwithstanding the foregoing, if a participant whose Stock Account is increased
pursuant to this subparagraph 6(c) leaves the Board of Directors, for any
reason, prior to the completion of five years of service on the Board, the Stock
Account of such participant will be reduced, prior to the commencement of any
payments under this Plan, by the same number of whole shares of common stock by
which it was so increased.

 

7.    Deferred Compensation Accounts.    The Corporation shall establish on its
books and records one or more deferred compensation accounts for each
participant, as provided below.

 

(a)    Basic Account.    Except to the extent a participant elects otherwise,
all Voluntary Deferrals and the Retirement Benefit Deferrals of a Qualifying
Director will be credited to the participant’s Basic Account. At the end of each
calendar year or initial or terminal portion of a year, such Basic Account will
be credited with interest, at an annual rate equivalent to the weighted average
prime lending rate of SunTrust Bank, Atlanta for the relevant year or portion
thereof (the “Interest Equivalents”), upon the average daily balance in the
Basic Account during such year or portion thereof.

 

(b)    Stock Account.

 

  (i)   All Automatic Deferrals and, to the extent specified on the
participant’s Election Form, any Voluntary Deferrals, shall be credited to the
participant’s Stock Account. The Corporation shall credit to the Stock Account
that number of whole shares of common stock of the Corporation that could be
purchased with an amount equal to such Automatic Deferrals and Voluntary
Deferrals, determined on the basis of the average of the high and low market
prices at which a share of common stock of the Corporation sold on the trading
day preceding the date such compensation would otherwise be payable, as reported
on the New York Stock Exchange Composite Transactions listing.

 

  (ii)   All Retirement Benefit Deferrals of participants other than Qualifying
Directors (unless such Qualifying Director elects otherwise) shall be credited
to the participant’s Stock Account. The Corporation shall credit to the Stock
Account that number of whole shares of the common stock of the Corporation that
could be purchased with an amount equal to such Retirement Benefit Deferrals,
determined on the basis of the average of the high and low market prices at

 

4



--------------------------------------------------------------------------------

which a share of common stock of the Corporation sold on the first trading day
of the calendar year to which such Retirement Benefit Deferral relates, as
reported on the New York Stock Exchange Composite Transactions listing.
Notwithstanding the foregoing, for purposes of the Retirement Benefit Deferrals
described in subparagraphs 6(b) and (c), January 2, 1998 shall be the relevant
trading day.

 

  (iii)   After crediting such number of whole shares to a participant’s Stock
Account in accordance with subparagraphs 7(b)(i) and (ii), any amount which
represents a fractional share shall be credited to the participant’s Basic
Account.

 

(c)    Treatment of Hypothetical Dividends.

 

  (i)   “Hypothetical Dividends” refers to an amount equal to dividends paid on
shares of common stock which are credited to a participant’s Stock Account, as
if that number of shares had been actually outstanding on the record date of
such dividend, and “dividends” means the dividends paid on a share of the
Corporation’s common stock from time to time.

 

  (ii)   Hypothetical Dividends on the Stock Account balances representing
Voluntary Deferrals will be credited to the participant’s Basic Account unless
the participant has elected pursuant to paragraph 5(b)(ii) that they be credited
to his or her Dividend Account.

 

  (iii)   Hypothetical Dividends on the Stock Account balances representing
Automatic Deferrals and Retirement Benefit Deferrals of a participant other than
Qualifying Directors will be credited to the participant’s Dividend Account (as
defined in subparagraph (d)).

 

  (iv)   Hypothetical Dividends on the Stock Account balances representing
Retirement Benefit Deferrals of a Qualifying Director shall be credited to his
or her Basic Account unless the participant elects otherwise. Notwithstanding
the preceding sentence, if a Qualifying Director has Stock Account balances
representing Voluntary Deferrals, the election pursuant to paragraph 5(b)(ii)
shall govern the treatment of Hypothetical Dividends related to Retirement
Benefit Deferrals.

 

(d) Dividend Account.    Balances in the Dividend Account will be credited with
Interest Equivalents as if they were in the Basic Account. However, once a year,
effective as of the second Wednesday in February (the “Dividend Conversion
Date”) the credit balance of the Dividend Account will first be credited with
any Interest Equivalents earned since the last date it was credited and,

 

5



--------------------------------------------------------------------------------

 

second, will be treated as if it had been used to purchase the maximum number of
whole shares of the common stock of the Corporation. That number of whole shares
will be automatically credited to the Stock Account and any amounts which would
represent a fractional share shall remain in the Dividend Account as a cash
balance. To compute the maximum number of whole shares purchasable, each share
will be valued at the average of the high and low market prices at which a share
of common stock of the Corporation was sold on the trading day preceding the
Dividend Conversion Date, as reported on the New York Stock Exchange Composite
Transactions listing.

 

8.   Value of Deferred Compensation Accounts.    A participant’s Basic Account,
Stock Account and Dividend Account shall be referred to collectively as his or
her “Accounts.” The value of each participant’s Accounts shall consist of the
total balance in all such Accounts. As promptly as practicable following the
close of each calendar year, a statement will be sent to each participant as to
the balance in the participant’s Accounts as of the end of such year, including
the number of shares credited to the Stock Account and the value of such shares,
based upon the average of the high and low market prices at which a share of
common stock of the Corporation sold on the trading day coincident with or
immediately preceding the end of such calendar year, as reported on the New York
Stock Exchange Composite Transactions listing.

 

9.   Payment of Deferred Compensation.

 

(a)    Form of Payment.    Payments from the Stock Account will be made in whole
shares of the Corporation’s common stock, and payments from all other Accounts
will be made in cash. All payments of cash shall include an amount equal to any
Interest Equivalents on the Basic Account and the Dividend Account that have
accrued through the date immediately preceding the date such payments are made.

 

(b)    Election as to Number of Payments.

 

  (i)   A participant shall, at the same time as he or she first makes a
Voluntary Deferral Election, specify on the Election Form (1) whether the
balance of his or her Accounts shall be paid in a lump-sum payment or a number
of annual installments (not to exceed five) and (2) the date the lump-sum
payment or the first installment payment shall commence. A participant may
change, at any time, his or her election regarding the commencement of the
payment of his or her Account; however, the new election will be effective only
if the participant’s

 

6



--------------------------------------------------------------------------------

service from the Board ends one year or more after the date a subsequent
Election Form is received by the Secretary of the Corporation.

 

  (ii)   If no election is in effect, the Board may, at its option: (i) make a
lump-sum payment of the Accounts; or (ii) make a lump-sum payment from the Stock
Account and pay the balance of all other Accounts in equal monthly installments
for a period of no more than 60 months.

 

  (iii)   Except as otherwise provided in paragraph 10, below, any lump-sum
payment shall occur as soon as reasonably possible following the participant’s
retirement from the Board.

 

(j)    Method of Paying Installments.    If the participant elects installment
payments, the following rules apply:

 

  (i)   The participant may designate as part of such election what portion of
each payment shall be debited to and be deemed paid from his or her Stock
Account, or from his Basic Account and Dividend Account, provided that any such
designation must be made no later than at the time the participant’s election
pursuant to subparagraphs 5(c) (i) and (ii) are first made. If, however, no such
designation is made before payments are to begin, the Corporation shall debit
payments proportionately from each of the Accounts.

 

  (ii)   During any such installment payment period, the Corporation shall
continue to maintain the Stock Account and the Dividend Account, as provided
above, and shall on each Dividend Conversion Date transfer the credit balance
from the Dividend Account to the Stock Account, as provided above.

 

10.   Amount Payable on Death.    In the event of a participant’s death, prior
to a total distribution of his or her Accounts, the balance in such Accounts
(including Interest Equivalents in relation to the elapsed portion of the year
of death) shall be determined as of the date of death, and the balance shall be
paid as soon as reasonably possible thereafter to the beneficiary or
beneficiaries previously designated by the participant. Any such designation
shall be in writing and delivered to the Secretary of the Corporation or the
Office of the General Counsel and may be changed by a later-dated designation.
If there is no designation in effect, the balance of the participant’s Accounts
shall be paid to his or her estate.

 

11.   Discretionary Lump-Sum Payment.    In the event of a participant’s
resignation from the Board of Directors, such participant may, at the sole
discretion of, and with the consent of the Board of

 

7



--------------------------------------------------------------------------------

 

Directors or its Committee on Directors, within ninety days after the
participant’s resignation revoke any prior election and elect to receive his or
her distribution in a lump-sum payment.

 

12.   Unfunded Promise to Pay; No Segregation of Funds or Assets.    The right
of a participant to receive any unpaid portion of the participant’s Accounts
shall be an unsecured claim against the general assets of the Corporation.
Neither anything contained in the Agreement nor the establishment or maintenance
of the Basic Account, the Stock Account or the Dividend Account shall require
the segregation of any assets of the Corporation or any type of funding by the
Corporation of such Accounts or the amounts payable therefrom, it being the
intention of the parties that the Plan be an unfunded arrangement for federal
income tax purposes. No participant shall have any rights to or interest in any
specific assets or shares of common stock of the Corporation by reason of the
Plan, and his or her only rights to enforce payment of the obligations of the
Corporation hereunder shall be those of a general creditor of the Corporation.
It is further understood that the shares credited to the Stock Account shall be
only a means for measuring the amount of deferred compensation payable under the
Plan and shall not constitute or represent outstanding shares of common stock of
the Corporation for any purpose.

 

13.   Changes in Capitalization.    The number of shares of common stock
credited to each participant’s Stock Account shall be proportionately adjusted
for any increase or decrease in the number of issued and outstanding shares of
common stock of the Corporation resulting from a subdivision or combination of
shares or the payment of a stock dividend in shares of common stock of the
Corporation to holders of outstanding shares or any other increase or decrease
in the number of such shares effected without receipt of consideration by the
Corporation. Appropriate adjustments shall also be made to reflect any
recapitalization, reclassification of shares or reorganization affecting the
capital structure of the Corporation. In the event of a merger or consolidation
in which the Corporation is not the surviving corporation or in which the
Corporation survives only as a subsidiary of another corporation, and in such
transaction the holders of common stock of the Corporation become entitled to
receive shares of stock or securities of the surviving corporation, the
participant’s Stock Account shall be credited with that number of hypothetical
shares of securities of the surviving corporation that would be exchanged for
the shares of common stock of the Corporation in such transaction if they had
been outstanding shares, and any cash or other consideration that would be
receivable if such shares had been outstanding shall be credited to the
participant’s Basic Account.

 

14.   Nonassignability.    The right of a participant to receive any unpaid
portion of the participant’s Accounts shall not be assigned, transferred,
pledged or encumbered or be subject in any manner to alienation or anticipation.

 

8



--------------------------------------------------------------------------------

 

16.   Administration.    This Plan shall be administered by the Secretary of the
Corporation, who shall have the authority to adopt rules and regulations for
carrying out the Plan and to interpret, construe and implement the provisions
thereof.

 

17.   Amendment and Termination.    This Plan may be amended, modified or
terminated at any time by the Board of Directors of the Corporation; provided,
however, that no such amendment, modification or termination shall, without the
consent of a participant, adversely affect such participant’s rights with
respect to amounts theretofore accrued to the participant’s Accounts.

 

9



--------------------------------------------------------------------------------

COCA-COLA ENTERPRISES INC.

DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE

DIRECTOR COMPENSPATION

 

ELECTION FORM

 

TO THE SECRETARY OF COCA-COLA ENTERPRISES INC. (the “Corporation”):

 

Pursuant to the Deferred Compensation Plan for Nonemployee Director Compensation
of the Corporation (the “Plan”), I hereby elect to defer             % of all
future payments of annual retainer fees and meeting fees for service on the
Board of Directors of the Corporation. The percentages are applied to the fees
net of Automatic Deferrals, as defined in Paragraph 4 of the Plan.

 

1.    I hereby elect that:

 

            % of the amounts so deferred be credited to my Basic Account and
thereafter credited with Interest Equivalents, as provided in the Plan, and/or

 

            % of the amounts so deferred be credited to a Stock Account and
treated as if invested in shares of common stock of the Corporation.

 

(I understand that unless I elect to have amounts deferred into a Stock Account,
all deferred amounts will be credited to my Basic Account.)

 

2.    (Complete this Item 2 only if you elected to have amounts deferred into a
Stock Account.) I hereby elect to have any Hypothetical Dividends, as provided
in the Plan, paid on shares of common stock credited to my Stock Account treated
as follows (check one):

 

             credited to my Basic Account and thereafter credited with Interest
Equivalents, as provided in the Plan.

 

             credited to a Dividend Account and treated, each February, as
reinvested in shares of common stock of the Corporation, as provided in the
Plan.

 

(I understand that unless I elect to have Hypothetical Dividends treated as
reivested in the Stock Account, all Hypothetical Dividends will be credited with
Interest Equivalents.)

 



--------------------------------------------------------------------------------

 

3.    With respect to the remainder of the balance of my Accounts, I hereby
elect payments in the following manner (check and complete one):

 

             a single lump-sum payment to be paid on            

 

             installment payments in              (insert number up to five)
annual installments, commencing (check one):

 

             upon my retirement from the Board or, if later,

 

             (specify date).

 

4.    (Complete Item 4 only if you elected installments in Section 3.) I hereby
elect that amounts payable to me in installments be debited to, and deemed paid
from, my Basic Account, my Stock Account (if any) and my Dividend Account (check
one):

 

             proportionately based on the balances in the Accounts.

 

             first from my Stock Account until it is exhausted and then from my
remaining Accounts.

 

             first from my Basic Account until it is exhausted and then from my
remaining Accounts.

 

             Other (Specify):                                         
                                        

 

5.    In the event of my death before I have received payment of all deferred
compensation payable to me, payments from the Plan are to be made to (check
one):

 

             my estate

 

             the following:                                         
                                                                         

(I understand that if I do not specify otherwise, the payments from the Plan
after my death will be made to my estate.)

 

                                                                              
                

Signature of Director

 

 

Name:                                                                  
        Date:                                              

 

 



--------------------------------------------------------------------------------

COCA-COLA ENTERPRISES INC.

DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE

DIRECTOR COMPENSATION

 

QUALIFYING DIRECTOR’S ELECTION FORM

 

TO THE SECRETARY OF COCA-COLA ENTERPRISES INC. (the “Corporation”):

 

Pursuant to the Deferred Compensation Plan for Nonemployee Director Compensation
of the Corporation (the “Plan”), I hereby elect as follows:

 

1.    I hereby elect to defer             % of all future payments of annual
retainer fees and meeting fees for service on the Board of Directors of the
Corporation, and that such amounts shall be credited as follows:

 

            % of the amounts so deferred be credited to my Basic Account and
thereafter credited with Interest Equivalents, as provided in the Plan, and/or

 

            % of the amounts so deferred be credited to a Stock Account and
treated as if invested in shares of common stock of the Corporation.

 

(I understand that unless I elect to have amounts deferred into a Stock Account,
all deferred

amounts will be credited to my Basic Account.)

 

5.    I hereby elect to have the Retirement Benefit Deferrals provided under the
Plan credited as follows:

 

             100% to my Basic Account

 

             100% to a Stock Account and treated as if invested in shares of
common stock of the Corporation.

 

(I understand that Retirement Benefit Deferrals will be credited to my Basic
Account unless I

elect to have amounts deferred into a Stock Account.)

 



--------------------------------------------------------------------------------

 

3.    (Complete this Item 2 only if you elected to have amounts deferred into a
Stock Account under Items 1 and/or 2.) I hereby elect to have all Hypothetical
Dividends, as provided in the Plan, that relate to shares of common stock
credited to my Stock Account treated as follows (check one):

 

             credited to my Basic Account and thereafter credited with Interest
Equivalents, as provided in the Plan.

 

             credited to a Dividend Account and treated, each February, as
reinvested in shares of common stock of the Corporation, as provided in the
Plan.

 

(I understand that unless I elect to have Hypothetical Dividends treated as
reivested in the Stock Account, all Hypothetical Dividends will be credited with
Interest Equivalents.)

 

4.    With respect to the remainder of the balance of my Accounts, I hereby
elect payments in the following manner (check and complete one):

 

             a single lump-sum payment to be paid on
                                                     

 

             installment payments in                   (insert number up to
five) annual installments, commencing (check one):

 

             upon my retirement from the Board or, if later,

 

                             (specify date).

 

5.    (Complete Item 4 only if you elected installments in Section 3.) I hereby
elect that amounts payable to me in installments be debited to, and deemed paid
from, my Basic Account, my Stock Account (if any) and my Dividend Account (check
one):

 

             proportionately based on the balances in the Accounts.

 

             first from my Stock Account until it is exhausted and then from my
remaining Accounts.

 

             first from my Basic Account until it is exhausted and then from my
remaining Accounts.

 

             Other (Specify):                                         
                                    

 



--------------------------------------------------------------------------------

 

6.    In the event of my death before I have received payment of all deferred
compensation payable to me, payments from the Plan are to be made to (check
one):

 

             my estate

 

             the following:                                         
                                                                     

(I understand that if I do not specify otherwise, the payments from the Plan
after my death will be made to my estate.)

 

 

                                                                              
                

Signature of Director

 

 

Name:                                                                  
        Date:                                              

 